Name: 83/329/EEC: Council Decision of 14 June 1983 on the conclusion of the Cooperation Agreement between the European Economic Community and the Kingdom of Sweden on a European research and development programme in the field of wood as a renewable raw material
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-07-08

 Avis juridique important|31983D032983/329/EEC: Council Decision of 14 June 1983 on the conclusion of the Cooperation Agreement between the European Economic Community and the Kingdom of Sweden on a European research and development programme in the field of wood as a renewable raw material Official Journal L 185 , 08/07/1983 P. 0020+++++( 1 ) OJ NO L 174 , 21 . 6 . 1982 , P . 23 . COUNCIL DECISION OF 14 JUNE 1983 ON THE CONCLUSION OF THE COOPERATION AGREEMENT BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE KINGDOM OF SWEDEN ON A EUROPEAN RESEARCH AND DEVELOPMENT PROGRAMME IN THE FIELD OF WOOD AS A RENEWABLE RAW MATERIAL ( 83/329/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DECISION 82/402/EEC OF 17 MAY 1982 ADOPTING A RESEARCH AND DEVELOPMENT PROGRAMME ( 1982 TO 1985 ) IN THE RAW MATERIALS SECTOR ( 1 ) INCLUDING A SUB-PROGRAMME ON WOOD AS A RENEWABLE RAW MATERIAL , AND IN PARTICULAR ARTICLE 7 ( 1 ) THEREOF , HAVING REGARD TO THE DRAFT DECISION SUBMITTED BY THE COMMISSION , WHEREAS , PURSUANT TO ARTICLE 7 ( 2 ) OF DECISION 82/402/EEC , THE COMMISSION HAS NEGOTIATED AN AGREEMENT WITH THE KINGDOM OF SWEDEN IN ORDER TO ASSOCIATE THAT COUNTRY WITH THE SUB-PROGRAMME ON WOOD AS A RENEWABLE RAW MATERIAL ; WHEREAS THIS AGREEMENT SHOULD BE APPROVED , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE COOPERATION AGREEMENT BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE KINGDOM OF SWEDEN ON A EUROPEAN RESEARCH AND DEVELOPMENT PROGRAMME IN THE FIELD OF WOOD AS A RENEWABLE RAW MATERIAL IS HEREBY APPROVED ON BEHALF OF THE COMMUNITY . THE TEXT OF THE AGREEMENT IS ATTACHED TO THIS DECISION . ARTICLE 2 THE PRESIDENT OF THE COUNCIL IS HEREBY AUTHORIZED TO DESIGNATE THE PERSONS EMPOWERED TO SIGN THE AGREEMENT IN ORDER TO BIND THE COMMUNITY . DONE AT LUXEMBOURG , 14 JUNE 1983 . FOR THE COUNCIL THE PRESIDENT I . KIECHLE